PER CURIAM:
Interstate Protective Service, Inc. (IPS), appeals from the district court’s grant of summary judgment in favor of Nautilus Insurance Company (Nautilus) and denial of IPS’s motion for partial summary judgment. Specifically, IPS argues the district court erred in finding its commercial liability insurance policy, issued by Nautilus, excluded coverage for damages arising from a January 2003 robbery of a money center that was guarded by IPS.
After a de novo review of the record and consideration of the parties’ briefs, we conclude the district court did not err in its grant of summary judgment to Nautilus and denial of IPS’s motion for partial summary judgment. Accordingly, the judgment of the district court is
AFFIRMED.